               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DIXON,                                             No. 4:19-CV-01267

              Plaintiff,                                 (Judge Brann)

       v.

SUMMIT BHC WESTFIELD LLC
d/b/a MOUNTAIN LAUREL
RECOVERY CENTER,

              Defendant.

                             MEMORANDUM OPINION

                                      APRIL 2, 2020

       Plaintiff David Dixon brings a complaint against his former employer,

Defendant Summit BHC Westfield LLC d/b/a Mountain Laurel Recovery Center,

for gender discrimination and retaliation under Title VII and the Pennsylvania

Human Relations Act (PHRA) and wage-and-hour claims under the Fair Labor

Standards Act and the Pennsylvania Minimum Wage Act. Summit now moves to

dismiss the complaint.

I.     BACKGROUND1

       Dixon was hired by Summit to work at an office located in Westfield,

Pennsylvania as an Executive Chef and Dietary Director.2 Dixon is male.3 While

1
  The facts in this section are drawn from Dixon’s complaint. See Sherman v. John Brown Ins.
Agency Inc., 38 F. Supp. 3d 658, 662–63 (W.D. Pa. 2014). As is appropriate on a motion to
dismiss, I accept all factual allegations as true and construe the complaint in the light most
favorable to the plaintiff. Id.
employed by Summit, Dixon believes that his position was misclassified, resulting

in him not receiving various perks that he ought to have been entitled to, such as a

company cell phone, permission to attend leadership meetings, and a superior

parking spot.4 He further alleges that he did not receive overtime payments that he

was entitled to.5

           On October 17, 2018, Dixon filed a charge of discrimination with the EEOC

and the Pennsylvania Human Relations Commission (PHRC) complaining that he

was discriminated against on the basis of his gender.6 A letter was sent to Summit

that day informing them of Dixon’s action, and on October 31, 2018, Dixon was

fired.7

           After receiving a right-to-sue letter from the EEOC and the PHRC, Dixon

filed his complaint in this Court on July 22, 2019. Summit’s registered agent was

personally served on December 12, 2019.8 On January 27, 2020, Summit moved to

dismiss the complaint.9 That motion is now ripe for disposition.




2
    Compl. ¶¶ 1, 7.
3
    Id. at ¶ 1.
4
    Id. at ¶¶ 11–18.
5
    Id. at ¶ 10.
6
    Id. at ¶ 23.
7
    Id. at ¶¶ 24–25.
8
    Aff. of Service (ECF No. 4).
9
 Def. Summit BHC Westfield LLC d/b/a/ Mountain Laurel Recovery Center’s Mot. to Dismiss
under Fed. R. Civ. P. 4(m) and Fed. R. Civ. P. 12(b)(6) (ECF No. 5).
                                           -2-
II.        LEGAL STANDARD

           A plaintiff is required to provide “a short and plain statement of the claim

showing that the pleader is entitled to relief.”10 A claimant must state a plausible

claim for relief.11 “A claim has facial plausibility when the pleaded factual content

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”12 The plaintiff’s factual allegations must rise above the

speculative level, but the plaintiff “need only put forth allegations that raise a

reasonable expectation that discovery will reveal evidence of the necessary

element.”13 A court ruling on a motion to dismiss must “accept all factual

allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint,

the plaintiff may be entitled to relief.”14

III.       DISCUSSION

           Summit moves to dismiss on two grounds. First, Summit moves to dismiss

the complaint in its entirety for Dixon’s failure to serve process within the ninety-

day window prescribed by Federal Rule of Civil Procedure 4(m). Second, Summit



10
     Fed. R. Civ. P. 8.
11
  See Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014) (citing
Ashcroft v. Iqbal, 556 U.S. 662 (2009)).
12
     Thompson, 748 F.3d at 147.
13
     Id.
14
     Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).
                                                  -3-
moves to dismiss Dixon’s gender-discrimination claims in Count I and Count III of

the complaint for failure to state a claim pursuant to Rule 12(b)(6).

          A.     Rule 4(m)

          A plaintiff’s time to serve process on the defendant is set forth at Rule 4(m).

It provides:

          If a defendant is not served within 90 days after the complaint is filed,
          the court—on motion or on its own after notice to the plaintiff—must
          dismiss the action without prejudice against that defendant or order
          that service be made within a specified time. But if the plaintiff shows
          good cause for the failure, the court must extend the time for service
          for an appropriate period.

Dixon failed to serve the complaint on Summit within ninety days. Instead, he

served Summit almost two months after the expiration of the Rule 4(m) period.15

          The United States Court of Appeals for the Third Circuit has provided a two-

part inquiry for district courts to determine whether the grant of an extension of

time is proper under Rule 4(m).16 First, the district court must determine whether

good cause exists for the plaintiff’s failure to have effected service in a timely

manner.17 Then, if good cause has not been shown, the district court may evaluate

whether to exercise its discretion to grant an extension regardless of the absence of




15
     See Aff. of Service (ECF No. 4).
16
     See McCurdy v. Am. Bd. of Plastic Surgery, 157 F.3d 191, 196 (3d Cir. 1998).
17
     See id.
                                                -4-
good cause.18 If the district court declines to grant an extension of time after

completing this inquiry, it may at that time dismiss the action.19

          The Third Circuit has equated good cause with the concept of excusable

neglect under Federal Rule of Civil Procedure 6(b).20 This “requires a

demonstration of good faith on the part of the party seeking an enlargement and

some reasonable basis for noncompliance within the time specified in the rules.”21

The inquiry focuses on the plaintiff’s reasons for failing to comply with the time

limit—reliance on a third party or a process server, “half-hearted efforts by counsel

to effect service of process prior to the deadline,” and inadvertence of counsel do

not constitute good cause.22

          Dixon has not demonstrated good cause here. There is no indication that

Dixon attempted to solicit a service waiver from Summit. Absent a waiver, Dixon

did not serve Summit for almost two months after the ninety-day deadline set forth

in Rule 4(m). He claims to have had difficulty finding a process server, but, as

noted above, reliance on a process server does not constitute good cause for failing

to effect timely service.




18
     See id.
19
     See Sanders-Darigo v. CareersUSA, 847 F. Supp. 2d 778, 783 (E.D. Pa. 2012).
20
     See id. at 784.
21
     MCI Telecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995).
22
     See Sanders-Darigo, 847 F. Supp. 2d at 784.
                                               -5-
          Nor does it appear that Dixon was particularly diligent in this case; while

Dixon’s counsel’s declaration indicates that he attempted to contact process servers

on the first and last business days of the service window, there is no indication that

he made any such efforts during the intervening three months.23 Furthermore, the

declaration does not provide any explanation for why Dixon failed to request an

extension from this Court or why it took nearly two months past the deadline to

locate Summit’s registered service agent in Dauphin County, Pennsylvania.

          In the absence of good cause, I may still find that other factors warrant the

grant of an extension of time to serve. The factors for this Court to consider when

deciding whether to grant a discretionary extension of time include: (1) actual

notice of the action, (2) prejudice to the defendant, (3) the statute of limitations,

(4) the conduct of the defendant, (5) whether the plaintiff is represented by

counsel, and (6) any other relevant factor.24

          Summit does not appear to have suffered any significant prejudice from the

service of process delay. This is particularly so because Summit was aware of the

EEOC charge that proceeded the filing of this action. Dixon is represented by

counsel. While I find that he was dilatory, I do not find that it was the result of any

bad faith. I also note that the statute of limitations would bar Dixon from



23
     See Pl.’s Br. in Resp. and Opp’n to Def.’s Mot. to Dismiss Ex. C (ECF No. 7-2).
24
  See Metro. Life Ins. Co. v. Kalenvitch, No. 10-2108, 2011 WL 2941297, at *2 n.1 (M.D. Pa.
July 20, 2011).
                                                -6-
recovering on his federal gender-discrimination claims if I were to dismiss this

action.

          Weighing these factors, I find that a discretionary extension is appropriate

here.25 I therefore deny Summit’s motion to dismiss the complaint under Rule

4(m).

          B.     Rule 12(b)(6)

          Summit further moves to dismiss Dixon’s gender-discrimination claims in

Counts I and III for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). To state a claim for gender discrimination under Title VII and the

PHRA,26 Dixon must establish a prima facie case under the McDonnell Douglas

burden-shifting framework. The prima facie case has four elements: (1) he is a

member of a protected class, (2) he was qualified for his position, (3) he suffered

an adverse employment action, and (4) the action occurred under circumstances

that could give rise to an inference of intentional discrimination.27 Summit argues

that Dixon failed to plead that he was qualified for the position and that the facts

pleaded do not support an inference of intentional discrimination.

          Dixon indeed has not pleaded that he was qualified for the position. While

this element does not need to be pleaded explicitly, Dixon has not supplied facts

25
     See Sanders-Darigo, 847 F. Supp. 2d at 784–85.
26
   See Rorke v. Toyota, Civ. No. 16-219, 2019 WL 3002973, at *11 (M.D. Pa. July 10, 2019) (“It
is well-settled that [gender-discrimination] ‘claims under the PHRA are interpreted coextensively
with Title VII claims.’” (quoting Atkinson v. LaFayette Coll., 460 F.3d 447, 454 (3d Cir. 2006))).
27
     See Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008).
                                                -7-
from which his qualifications may be inferred, either.28 I therefore find that he has

failed to establish the second prong of his prima facie case.

       Dixon also failed to plead facts supporting an inference of intentional

discrimination. The complaint alleges that he was denied a suite of amenities—but

all of these, from being denied a parking space in the senior employee parking lot

to not being permitted to attend leadership meetings, are directly attributable to the

misclassification of his position alleged in Paragraphs 10 and 17 of the complaint

rather than intentional discrimination.29 Dixon does not allege any facts to support

an inference that the misclassification had any causal nexus to his gender. This

Court is not required to credit bald legal conclusions.30

       Because Dixon has failed to plead facts sufficient to satisfy his McDonnell

Douglas prima facie burden, I grant Summit’s motion to dismiss Dixon’s gender-

discrimination claims.




28
  See Odrick v. Scully Co., Civil Action No. 17-02566, 2018 WL 6044929, at *4 (E.D. Pa. Nov.
19, 2018).
29
   See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007) (requiring a plaintiff to plead
facts plausibly suggesting that he is entitled to relief).
30
   Dixon alleges that similarly situated female employees were treated better than him. Compl.
¶¶ 8, 21. However, no facts about these employees or their working conditions are pleaded.
Conclusory allegations without underlying factual support are not sufficient to satisfy the prima
facie causation burden. See Hobson v. St. Luke’s Hosp. & Health Network, 735 F. Supp. 2d 206,
214 & n.25 (E.D. Pa. 2010).
                                              -8-
IV.   CONCLUSION

      For the reasons set forth above, Defendant Summit BHC Westfield’s Motion

to Dismiss (ECF No. 5) is GRANTED IN PART and DENIED IN PART.

      An appropriate Order follows.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                      -9-
